 Exhibit 10.2

GTX CORP.

 

THE SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY
STATE, AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED, HYPOTHECATED OR
OTHERWISE DISPOSED OF EXCEPT PURSUANT TO (i) AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE ACT AND ANY APPLICABLE STATE LAWS, (ii) TO THE EXTENT APPLICABLE, RULE
144 UNDER THE ACT (OR ANY SIMILAR RULE UNDER THE ACT RELATING TO THE DISPOSITION
OF SECURITIES), OR (iii) AN OPINION OF COUNSEL, IF SUCH OPINION SHALL BE
REASONABLY SATISFACTORY TO COUNSEL TO THE ISSUER, THAT AN EXEMPTION FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE LAW IS AVAILABLE.

 

CONVERTIBLE PROMISSORY NOTE

 

GTX Corp. Note No. [__]

 

$[insert] [insert], 2014

 

FOR VALUE RECEIVED, GTX Corp., a Nevada corporation, its assigns and successors
(the “Company”), hereby promises to pay to the order of [insert], a [insert]
(the “Holder”), in immediately available funds, the total principal sum of
[insert] Dollars ($[insert]). The principal hereof shall be due and payable on
or before 5:00 p.m., Pacific Daylight Time, on December 31, 2015 (the “Maturity
Date”) (unless such payment date is accelerated as provided in Section 5
hereof). Payment of all amounts due hereunder shall be made at the address of
the Holder provided for in Section 6 hereof.

 

This Note is being issued pursuant to a Note and Share Purchase Agreement by and
between the Company and Holder dated [insert], 2014 (the “Agreement”), and is
part of a series of notes between the Company and various Holders issued or to
be issued by the Company which shall not exceed $300,000 in aggregate principal
amount. The Notes shall rank equal to each other without preference or priority
of any kind over one another, and all payments of principal with respect to any
of the Notes (including prepayments as provided herein) shall be applied ratably
and proportionately on the outstanding Notes on the basis of the principal
amount of the outstanding indebtedness represented thereby. The Holder hereof
has executed an Agent Agreement appointing an agent to act on its behalf with
respect to these matters.

 

1.                  PREPAYMENT. The Company may at any time, upon ten (10)
business days written notice to Holder, prepay all or any part of the principal
balance of this Note. The advance notice, and the end of the ten (10) day
period, shall be referred to herein as the “Prepayment Notice” and the
“Prepayment Date,” respectively. In the event that the Company sends a
Prepayment Notice to Holder, Holder may elect prior to the Prepayment Date to
convert into shares of Common Stock of the Company pursuant to Section 2 hereof,
all or part of the amount of principal to be repaid by the proposed prepayment
instead of receiving such prepayment.

 

2.                  CONVERSION. The outstanding principal due under this Note
may be converted, in whole or in part, at any time or from time to time, at the
option of the Holder, into common stock of the Company (“Conversion Shares”) at
$0.015 per share (the “Conversion Price”).

 

(a) Conversion Limitation. Notwithstanding the foregoing, in no event shall
Holder be entitled to convert any portion of the Note to the extent that, after
such conversion, the sum of (1) the number of shares of Common Stock
beneficially owned by the Holder, and (2) the number of shares of Common Stock
issuable upon the full or partial conversion of the Note with respect to which
the determination of this sentence is being made, would result in beneficial
ownership by Holder of more than 4.99% of the outstanding shares of Common Stock
(after taking into account the shares to be issued to Holder upon such
conversion). For purposes of the immediately preceding sentence, beneficial
ownership shall be determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934, as amended (the “1934 Act”), and Rule 13d-3 promulgated
thereunder. The Holder further agrees that if the Holder transfers or assigns
any of the Note to any affiliate of such Holder, such transfer or assignment
shall be made subject to the transferee’s or assignee’s specific agreement to be
bound by the provisions of this Section.

 

(b) Adjustment of Conversion Price Upon Issuance of Stock for Less than
Conversion Price.

 

(i) Issuance of Shares of Common Stock. In case after the date hereof, the
Company shall issue any shares of Common Stock, except as set forth in Section
2(c), at a price per share less than the Conversion Price (as then in effect) (a
“Dilutive Issuance”), then in each such event the Conversion Price shall be
adjusted downward as determined by the following formula:

 

A = B x TA + C

TA + NEW

 

where: A = the adjusted Conversion Price;

 

B = the Conversion Price prior to adjustment;

 

TA = the total number of shares of Common Stock outstanding on the applicable
date, including all shares of Common Stock issuable upon exercise, conversion or
exchange of convertible securities outstanding on such date, whether or not
exercisable, convertible or exchangeable on such date (“Outstanding Common
Equivalent Shares”);

 

C = the number of shares of Common Stock which the aggregate purchase price
received by the Company (including the maximum amount it may potentially
receive) in the Dilutive Issuance, would purchase at the Conversion Price;

 

NEW = the total number of new shares of Common Stock actually issued or issuable
in the applicable Dilutive Issuance.

 

No adjustment to the Conversion Price shall be made as the result of the
issuance of Common Stock if the Company receives written notice from the Holders
of at least a majority in interest of the Notes, agreeing that no such
adjustment shall be made as the result of the issuance of such additional shares
of Common Stock.

 

(ii) Issuance of Convertible Securities. In case after the date hereof, the
Company shall issue any convertible securities and the minimum price per share
for which shares of Common Stock are issuable pursuant to such convertible
securities shall be less than the Conversion Price in effect immediately prior
to the issuance of such convertible securities, then the total maximum number of
shares of Common Stock issuable upon the exercise or conversion of all of such
convertible securities shall be deemed to be outstanding and to have been issued
or sold for purposes of Section 2(b)(i) hereof for the minimum price per share
as so determined.

 

Subject to the following, no further adjustment of the number of Conversion
Shares or Conversion Price shall be made upon the actual issuance of shares of
Common Stock so deemed to have been issued. Upon the expiration or termination
of the exercise or conversion privileges of convertible securities for which any
adjustment was made pursuant to this Section 2(b), or if the price payable upon
exercise or conversion or the rate of conversion of any such convertible
securities shall change at any time, then the Conversion Price shall be
readjusted, and shall thereafter be such number and price as would have
prevailed had the Conversion Price been originally adjusted (or had the original
adjustment not been required, as the case may be) on the basis of (i) the shares
of Common Stock, if any, actually issued upon the exercise or conversion of such
convertible securities and (B) the consideration actually received by the
Company upon such exercise or conversion plus the consideration, if any,
actually received by the Company for the issuance of convertible securities. No
such readjustment shall have the effect of decreasing the number of Conversion
Shares or increasing the Conversion Price by an amount in excess of the amount
of the adjustment initially made for the issuance of such convertible
securities.

 

(c) Dilutive Issuance Exceptions. The following issuances of Common Stock shall
be exempt from Section 2(b), and the issuance thereof shall not cause any
adjustment to the Conversion Price:

 

                                                                
(i)                        Shares of Common Stock or convertible securities in a
private placement issued in an aggregate amount of less than $250,000;

                                                              
(ii)                        shares of Common Stock, options or convertible
securities issued by reason of a dividend, stock split, split-up or other
distribution on shares of Common Stock;

                                                            
(iii)                        shares of Common Stock or options issued to
employees or directors of, or consultants or advisors to, the Company or any of
its subsidiaries pursuant to a plan, agreement or arrangement approved by the
Board of Directors of the Company;

 

                                                            
(iv)                        shares of Common Stock or convertible securities
actually issued upon the exercise of options or shares of Common Stock actually
issued upon the conversion or exchange of convertible securities, in each case
provided such issuance is pursuant to the terms of such option or convertible
security;

 

                                                              
(v)                        shares of Common Stock, options or convertible
securities issued to banks, equipment lessors or other financial institutions,
or to real property lessors, pursuant to a debt financing, equipment leasing or
real property leasing transaction approved by the Board of Directors of the
Company;

 

                                                            
(vi)                        shares of Common Stock, options or convertible
securities issued to suppliers or third party service providers in connection
with the provision of goods or services pursuant to transactions approved by the
Board of Directors of the Company;

 

                                                          
(vii)                        shares of Common Stock, options or convertible
securities issued pursuant to the acquisition of another corporation by the
Company by merger, purchase of substantially all of the assets or other
reorganization or to a joint venture agreement, provided, that such issuances
are approved by the Board of Directors of the Company; and

 

                                                        
(viii)                        shares of Common Stock, options or convertible
securities issued in connection with sponsored research, collaboration,
technology license, development, OEM, marketing or other similar agreements or
strategic partnerships approved by the Board of Directors of the Company.

 

(d) Mandatory Conversion. The outstanding principal due under this Note shall be
converted into common stock of the Company at the election of the Company at the
Conversion Price if (i) the Note is not repaid or converted prior to May 31,
2015, (ii) the Common Stock underlying the Note is eligible for resale under
Rule 144 or under an applicable registration statement, and (iii) the closing
share price of the Common Stock as reported on OTC Markets for the ten (10)
consecutive trading days prior to conversion is greater than $0.03 per share.

 

(e) Conversion into Qualified Financing. The Holder shall have the right, but
not the obligation, to convert the outstanding principal due under this Note
into any financing greater than $500,000 in aggregate new proceeds (a “Qualified
Financing”) at the terms of such Qualified Financing, in lieu of the conversion
rights set forth herein.

 

3.                  TRANSFERABILITY. This Note shall not be transferred,
pledged, hypothecated, or assigned by either party without the express written
consent of the other Party. In the event any third party acquires a controlling
interest in the Company or acquires substantially all of the assets of the
Company (a “Reorganization Event”), this Note will survive and become an
obligation of the party that acquires such controlling interest or assets. In
the event of a Reorganization Event the Company agrees to make the party that
acquires such controlling interest or assets, aware of the terms of this Section
and this Note.

 

4.                  RESERVATION OF SECURITIES. The Company shall at all times
reserve and keep available such number of shares of Common Stock of the Company
as would be necessary to convert the entire amount due and owing under the terms
of this Note if Holder elected to convert said amount under Section 2 hereof.

 

5.                  DEFAULT. The occurrence of any one of the following events
shall constitute an Event of Default:

 

(a) The non-payment, when due, of any principal pursuant to this Note;

 

(b) The material breach of any representation or warranty in this Note. In the
event the Holder becomes aware of a breach of this Section 5(b), the Holder
shall notify the Company in writing of such breach and the Company shall have
five business days after notice to cure such breach;

 

(c) The breach of any covenant or undertaking, not otherwise provided for in
this Section 5;

 

(d) The commencement by the Company of any voluntary proceeding under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
receivership, dissolution, or liquidation law or statute of any jurisdiction,
whether now or hereafter in effect; or the adjudication of the Company as
insolvent or bankrupt by a decree of a court of competent jurisdiction; or the
petition or application by the Company for, acquiescence in, or consent by the
Company to, the appointment of any receiver or trustee for the Company or for
all or a substantial part of the property of the Company; or the assignment by
the Company for the benefit of creditors; or the written admission of the
Company of its inability to pay its debts as they mature; or

 

(e) The commencement against the Company of any proceeding relating to the
Company under any bankruptcy, reorganization, arrangement, insolvency,
adjustment of debt, receivership, dissolution or liquidation law or statute of
any jurisdiction, whether now or hereafter in effect, provided, however, that
the commencement of such a proceeding shall not constitute an Event of Default
unless the Company consents to the same or admits in writing the material
allegations of same, or said proceeding shall remain undismissed for twenty (20)
days; or the issuance of any order, judgment or decree for the appointment of a
receiver or trustee for the Company or for all or a substantial part of the
property of the Company, which order, judgment or decree remains undismissed for
twenty (20) days; or a warrant of attachment, execution, or similar process
shall be issued against any substantial part of the property of the Company.

 

In the event the Holder becomes aware of a breach of Sections 5(a), (b) or (c),
then provided such breach is capable of being cured by Company, the Holder shall
notify the Company in writing of such breach and the Company shall have thirty
(30) calendar days after notice to cure such breach.

 

Upon the occurrence of any Default or Event of Default, the Holder, may, by
written notice to the Company, declare all or any portion of the unpaid
principal amount due to Holder, immediately due and payable, in which event it
shall immediately be and become due and payable, provided that upon the
occurrence of an Event of Default as set forth in paragraph (d) or paragraph (e)
hereof, all or any portion of the unpaid principal amount due to Holder, shall
immediately become due and payable without any such notice.

 

6.                  NOTICES. All notices provided for in this Note shall be in
accordance with the notice provisions of the Agreement.

 

7.                  GOVERNING LAW; VENUE. This Note shall be governed by and
construed under the laws of the State of California as applied to agreements
among California residents, made and to be performed entirely within the State
of California. The Parties agree that any action brought to enforce the terms of
this Note will be brought in the appropriate federal or state court having
jurisdiction over Los Angeles County, California, United States of America.

 

8.                  CONFORMITY WITH LAW. It is the intention of the Company and
Holder to conform strictly to applicable usury and similar laws. Accordingly,
notwithstanding anything to the contrary in this Note, it is agreed that the
aggregate of all charges which constitute interest under applicable usury and
similar laws that are contracted for, chargeable or receivable under or in
respect of this Note, shall under no circumstances exceed the maximum amount of
interest permitted by such laws, and any excess, whether occasioned by
acceleration or maturity of this Note or otherwise, shall be canceled
automatically, and if theretofore paid, shall be either refunded to the Company
or credited on the principal amount of this Note.

 

9.                  MODIFICATION; WAIVER. No modification or waiver of any
provision of this Note or consent to departure therefrom shall be effective
unless in writing and approved by the Company and Holder. If any provision of
this Note shall be invalid or unenforceable in any jurisdiction, such invalidity
or unenforceability shall not affect the validity or enforceability of the
remainder of this Note or the validity or enforceability of this Note in any
other jurisdiction. This Note supersedes all prior agreements and understandings
among the parties hereto with respect to the subject matter hereof.

 

10. RANKING. This Note is not secured. Nonetheless, the Company shall not issue
any security senior to or pari passu with this Note without the written consent
of Holders holding a majority in interest of the Notes measured by outstanding
principal amount.

 

[remainder of page intentionally left blank; signature page to follow]

 

 

IN WITNESS WHEREOF, the Company has executed this Note as of the date set forth
above.

 

“Company” “Holder”     GTX Corp.,   a Nevada corporation           By: Patrick
Bertagna By: [insert]

Its: President and

Chief Executive Officer

 

 

 

 

